DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically in regards to claims 15 and 37In regards to the added limitation that states, “commodity information of commodity of advertisement target as of information about a plurality of advertisements”, the Examiner is unsure of the scope of the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mitsui at al. (US 9, 311,648) in view of Kang et.al. (US 8,205,167)
 	Claims 15, 34 and 37: Mitsui discloses an information processing device comprising: at least one memory operable to store computer program code; and at least one processor operable to access said program code and operate according to said program code, said program code including: 	acquiring code configured to cause at least one of said at least one processor to acquire a keyword(e.g. a search word, Col 3, lines 6-13) specified from a Web page on which one or more advertisement frames are arranged, wherein the one or more advertisement frames include a first advertisement frame, said web page being transmitted from a server to a terminal device (Col 3, lines 6-13; Col 3, lines 14-30; discloses frames on a webpage, from a server to a terminal device)
 	selecting code configured to cause at least one of said at least one processor to select advertisements corresponding to the acquired keyword acquired as candidate advertisements, from a database which stores at least advertisement ID of advertisement, advertiser ID of advertiser, and commodity information of commodity of advertisement target as each information of a plurality of advertisements, (Col. 14 lines 28-66,  keyword database, keywords associated to advertisement, advertiser ID, Col. 15 lines 5-25, content ID, Col. 29 lines 18-30, eg. Insurance is equivalent to a commodity) 	specifying code configured to cause at least one of said at least one processor to specify according to a first criterion and at a first time, a first advertisement to be displayed in the first advertisement frame, from among the selected candidate advertisements, (Col. 4 lines 57-62) but does not explicitly disclose second specifying code configured to cause at least one of said at least one processor to specify, according to a second criterion and at a second time after the first time, a second advertisement to be displayed in the first advertisement frame, from among the selected candidate advertisements excluding the first advertisement wherein the second criterion is different from the first criterion and requires:
i)    the second advertiser is of a same advertiser as the first advertiser, and
ii)    the second advertisement satisfies a predetermined condition, and advertisement display control code configured to cause at least one of said at least one
processor to control, a display of the first advertisement on the display screen of the terminal device in the first advertisement frame and to control a display of the second advertisement on the display screen of the terminal device in the first advertisement frame, thereby displaying (see for example Col. 5 lines 57- 66,  Referring to FIG. 3, an example of the table structure of the advertisement control information database 170 is shown. As shown, the advertisement control information database includes an advertiser code, an advertisement number (in case that there are a plurality of advertisements with respect to the same advertiser), an advertisement URL, information on the location and size of the advertisement and a refresh period. Besides such information, other information required for controlling the advertisement may be included, and it should be understood that the addition or the change of the advertisement control information is not departed from the spirit and the scope of the present invention.   Col. 6 lines 22-27, the advertisement control data preparing module 260 should first decide which advertisement will be displayed in the advertisement window having the received advertisement window number, among a plurality of the advertisements of the same advertiser, and then generate the corresponding advertisement control data to be sent to the user terminal. Col 9 lines 20-25) discloses FIG. 7 shows the advertisement window that is divided into two advertisement sections, i.e., main window and sub window to display different advertisements at the same time. Although the advertisement window is located in the bottom portion of the web browser in FIG. 7, the location of the advertisement window and can be determined in accordance with the advertisement control data.)	Both Mitsui and Kang teach an advertisement service in an internet enabled environment. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rotating of advertisements based upon time and a criteria, as the advertising rotating system to be utilized in the frames of Mitsui in order to extend the time that advertisements for the same advertiser is able to be seen by potential viewers. (see [0071])
 	Claim 16: Mitsui discloses the information processing device according to claim 15,
Further comprising third specifying code, wherein, the third specifying code is configured to cause at least one of said at least one processor to specify a third advertisement from amony the selected candidate advertisements excluding the first advertisement and the second advertisement , as another advertisement to be displayed in a second advertisement frame different from the first advertisement frame wherein the third display target candidate satisfies a condition of being  (Col. 04 lines 48-67)

 	Claim 17: Mitsui discloses the information processing device according to claim 16,
wherein, in the condition of being in the competitive relation, a condition that a rank of the another advertisement, which is ranked based on a predetermined sorting criterion, is higher than a rank of the display target candidate that is not specified, is included. (Col. 25 lines 3-16)

 	Claim 18: Mitsui discloses the information processing device according to claim 16,
wherein, in the condition of being in the competitive relation, a condition that a difference between a rank of the another advertisement, which is ranked based on a predetermined sorting criterion, and a rank of the display target candidate that is not specified is within a predetermined rank difference is included. (Col. 26 lines 15-30)

 	Claim 19: Mitsui discloses the information processing device according to claim 16,
wherein, in the condition of being in the competitive relation, a condition that a price range of a commodity that is a target for the another advertisement and a price range of a commodity that is a target for the display target candidate not specified are the same as each other is included. (Col. 17 lines 55-67)

 	Claim 20: Mitsui discloses the information processing device according to claim 15,
wherein the first advertisement and the second advertisement are ranked based on a
 (Col. 25 lines 3-16)

 	Claim 21: Mitsui discloses the information processing device according to claim 16,
wherein the first advertisement and the second advertisement are ranked based on a
predetermined sorting criterion, and the predetermined condition includes a rank of the first advertisement and a rank of the second advertisement being within a predetermined range (Col. 25 lines 3-16 and Col. 26 lines 20-30)
  	Claim 22: Mitsui discloses the information processing device according to claim 15,
wherein a first score calculated based on the keyword is associated with the first
advertisement and a second score calculated based on the keyword is associated with the second
advertisement, the predetermined condition includes a difference between the first score and the second score being within a predetermined range. (Col. 24 lines 8 – 20)

 	Claim 23: Mitsui discloses the information processing device according to claim 16,
wherein a score calculated based on the keyword is assigned to each of the plurality of wherein a first score calculated based on the keyword is associated with the first advertisement and a second score calculated based on the keyword is associated with the second advertisement, and
the predetermined condition includes a difference between the first score and the second
score being within a predetermined range (Col. 21 lines 24 -35)


wherein the predetermined condition includes a difference between a bid amount of the
first advertisement and a bid amount of a second advertisement being within a predetermined amount (Col. 17 lines 56-66)

 	Claim 25: Mitsui discloses the information processing device according to claim 16,
wherein the predetermined condition includes a difference between a bid amount of the
first advertisement and a bid amount of a second advertisement being within a predetermined
amount (Col. 17 lines 38 - 55)
 	Claim 26: Mitsui discloses the information processing device according to claim 15,
wherein the plurality of the display target advertisements determined are switched to be displayed in the same advertisement display area based on display switching time, and
the information processing device further comprises setting code configured to cause at least one of said at least one processor to set each of the display switching time based on a ratio among bid amounts of a plurality of the display target advertisements. (Col. 10 lines 30-50)

 	Claim 27: Mitsui discloses the information processing device according to claim 16,
wherein the plurality of the display target advertisements determined are switched to be displayed in the same advertisement display area based on display switching time, and

(Col. 13 lines 1 – 25)

 	Claim 28: Mitsui discloses the information processing device according to claim 15,
wherein the plurality of the display target advertisements determined are switched to be displayed in the same advertisement display area based on display switching time, and
the information processing device further comprises setting code configured to cause at least one of said at least one processor to set each of the display switching time based on a ratio among scores, which are calculated based on the keyword, and of a plurality of the display target advertisements. (Col. 13 lines 1 – 25)

 	Claim 29: Mitsui discloses the information processing device according to claim 16,
wherein the plurality of the display target advertisements determined are switched to be displayed in the same advertisement display area based on display switching time, and
the information processing device further comprises setting code configured to cause at least one of said at least one processor to set each of the display switching time based on a ratio among scores, which are calculated based on the keyword, and of a plurality of the display target advertisements. (Col. 13 lines 1 – 25 and Col 15 lines 20-35)
 	Claim 30: Mitsui discloses the information processing device according to claim 15,
wherein the plurality of the display target advertisements determined are displayed in the same advertisement display area in a divisional manner based on the occupancy ratios of 

 	Claim 31: Mitsui discloses the information processing device according to claim 16,
wherein the plurality of the display target advertisements determined are displayed in the same advertisement display area in a divisional manner based on the occupancy ratios of the advertisement display area, and the information processing device further comprises setting code configured to cause at least one of said at least one processor to set occupancy ratios of the advertisement display areas based on a ratio among bid amounts of a plurality of the display target advertisements. (Col. 7 lines 10-25)

 	Claim 32: Mitsui discloses the information processing device according to claim 15,
wherein the plurality of the display target advertisements determined are displayed in the same advertisement display area in a divisional manner based on the occupancy ratios of the advertisement display area, and the information processing device further comprises setting code configured to cause at least one of said at least one processor to set occupancy ratios of the advertisement display areas based on a ratio among scores, which are calculated based on the keyword, and of a plurality of the display target advertisements. (Col. 18 lines 20-55)

 	Claim 33: Mitsui discloses the information processing device according to claim 16,

keyword, and of a plurality of the display target advertisements. (Col. 12 lines 40-55)

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui at al. (US 9, 311,648) in view Kang et.al. (US 8,205,167) in further view of Official Notice.

 	Claim 36: The information processing device according to claim 15, but does not explicitly disclose wherein the one or more advertisement frames include a second advertisement frame different from the first advertisement frame. However having a frame within a frame is well known to those of ordinary skill and Official Notice is hereby taken. For example a website having a frame is essentially a frame within a frame.   	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the process Mitsui to have included disclose wherein the one or more advertisement frames include a second advertisement frame different from the first advertisement frame, in order to distinguish advertisements.

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. The applicant argues that the reference of Mitsui does not teach first criterion, the Examiner respectfully disagrees, foremost the applicant does not define in the claims a definition of “criterion”, thus using broadest reasonable interpretation the criterion used in Mitsui could be a bid or search word. In face the applicant’s claims merely say that the first criterion and the second criterion are different. Thus Mitsui has 2 different criterion, a bid and a search word. The applicant argues in regards to the reference of Hart, this argument is moot due to the updated rejection above.  The reference of Kang discloses at . (see for example Col. 5 lines 57- 66,  Col. 6 lines 22-27, and, Col 9 lines 20-25) discloses that the advertisements from the same advertiser can be shown and that advertisement control data specifies where those advertisements can be shown.  Thus it would be obvious that same advertiser can be shown in the same frame. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621